Exhibit 10(k)

PACCAR INC

LONG TERM INCENTIVE PLAN

AMENDMENT ONE TO NONSTATUTORY STOCK OPTION AGREEMENT

THIS AMENDMENT ONE to the NONSTATUTORY STOCK OPTION AGREEMENT (the “Agreement”),
is entered into as of                      between PACCAR Inc, a Delaware
corporation (the “Company”), and (Key Employee) (the “Optionee”).

WHEREAS, the committee of the Board of Directors charged with administering the
Plan (the “Committee”) has determined that it would be in the best interests of
the Company and its stockholders to amend Section 6 of the Nonstatutory Stock
Option Agreements previously entered into between the Company and Optionee to
extend the period for Optionee to exercise vested options from one year to the
full expiration term of the applicable stock option if Optionee retires under
certain circumstances prior to age 65:

NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
agreed that effective January 1, 2014, Optionee’s Nonstatutory Stock Option
Agreements with following grant dates as listed in Section 1 of each such
Agreement are amended and replaced by a new Section 6 as described below.

 

Nonstatutory Stock Option Agreement

Option Grant Date

1/26/2006 1/31/2007 1/30/2008 2/06/2009 2/02/2010 2/03/2011 2/02/2012 2/06/2013

[New Section 6.] TERMINATION OF OPTION.

Except as otherwise stated herein, the option granted hereunder may be exercised
until the earliest to occur of the following dates to the extent so specified:

 

  (a) In the event the Optionee’s employment is terminated by the Company for
Cause, the option to the extent not yet exercised shall be immediately
terminated and forfeited. “Cause” means (i) an act of embezzlement, fraud or
theft, (ii) the deliberate disregard of the rules of the Company or a
Subsidiary, (iii) any unauthorized disclosure of any of the secrets or
confidential information of the Company or a Subsidiary, (iv) any conduct which
constitutes unfair competition with the Company or a Subsidiary or (v) inducing
any customers of the Company or a Subsidiary to breach any contracts with the
Company or a Subsidiary.



--------------------------------------------------------------------------------

  (b) In the event the Optionee’s employment is terminated by the Optionee’s
resignation or by termination by the Company without Cause as defined above, the
option to the extent not yet exercised may be exercised for a period of one
(1) month after the date of such termination, but only to the extent that the
option is otherwise exercisable under the terms of the Plan on the date of such
termination unless the Committee in its sole discretion determines that a
shorter time frame is appropriate. Stock options which are not exercisable on
the date of such termination will be forfeited.

 

  (c) In the event the Optionee’s employment is terminated before age 65 by
reason of retirement on or after the date that the Optionee becomes eligible for
an Early Retirement Pension under the terms of a Company sponsored retirement
plan, the option to the extent not yet exercised may be exercised for a period
of twelve (12) months after the date of such early retirement, but only to the
extent that the option is otherwise exercisable under the Plan on the date of
such termination. Stock options not exercisable on the date of Early Retirement
will be forfeited as of the date of Early Retirement.

 

  (d) Notwithstanding section 6(c) above, in the event the Optionee’s employment
is terminated on or after January 1, 2014 by reason of retirement and on the
date of retirement Optionee is at least age 62 but less than age 65, has 15
years of Company service and is eligible for an Early Retirement Pension under
the terms of a Company sponsored retirement plan, the option to the extent not
yet exercised may be exercised until the expiration date set forth below but
only to the extent that the option is otherwise exercisable under the Plan on
the date of such termination. Stock options not exercisable on the date of Early
Retirement will be forfeited as of the date of Early Retirement.

 

  (e) In the event the Optionee’s employment is terminated by reason of death or
disability, stock options which are exercisable on the date of termination may
be exercised by the participant (or in the case of death, by the participant’s
personal representative or beneficiary), at any time within twelve (12) months
after the date of such termination, but only to the extent such awards are
otherwise exercisable under the terms of the Plan. Stock options which are not
exercisable on the date of such termination will be forfeited.

 

  (f) In the event of loss of eligibility due to demotion, stock options and
SARs which are exercisable on the date of loss of eligibility may be exercised
by the participant at any time within three (3) months after date of loss of
eligibility. Stock options and SARs which are not exercisable as of the date of
loss of eligibility will be forfeited.



--------------------------------------------------------------------------------

  (g) The option expiration date listed in the original agreement and restated
below.

 

Date Option Granted

  

Date Option Exerciseable

  

Date Option Expires

1/26/2006

   1/1/2009    1/26/2016

1/31/2007

   1/1/2010    1/31/2017

1/30/2008

   1/1/2011    1/30/2018

2/06/2009

   1/1/2012    2/06/2019

2/02/2010

   1/1/2013    2/02/2020

2/03/2011

   1/1/2014    2/03/2021

2/02/2012

   1/1/2015    2/02/2022

2/06/2013

   1/1/2016    2/06/2023

I agree to the terms and conditions of this amendment to the nonstatutory stock
option agreements.

 

OPTIONEE SIGNATURE:   PACCAR Inc:

 

    By:  

 

Name

  Date       Corporate Human Resources   Date Optionee’s Address:          
Company’s Address:         777 - 106th Avenue N.E.  

 

      P.O. Box 1518  

 

     

Bellevue, WA 98009

 

 

 

       